{¶ 23} I concur with the majority on assignments of error one, two, three, and five. However, I respectfully disagree with the majority's result reached in the fourth assignment of error. In addition, I feel it is necessary to emphasize a technical error made by the trial court that the majority does not address.
 {¶ 24} In the appellants' fourth assignment of error, appellants complain that the trial court allowed judgment against them for a claim of "breach of contract." The trial court has since entered what it has labeled a "Final Judgment Entry (Modified)," correcting the award to a breach of fiduciary duty. The majority has accepted that entry as rendering the fourth assignment of error moot. I disagree.
 {¶ 25} Ohio law does not provide for the modification of a final appealable order. To modify means "to change in form or character, to alter." American Heritage Dictionary (3d Ed. 1996) 1161. Additionally, Civ.R. 60(A) provides for the correction of clerical mistakes, and this task is usually accomplished through what is termed as an entry nunc pro tunc, meaning "now forthen." Such an entry allows a court to correct clerical mistakes by accurately stating what was actually done, as opposed to what was incorrectly stated in the original entry. Further, it is important to note that a corrective entry nunc pro tunc does not permit the court to change any finding, holding, or award that was previously made, but merely to correct a clerical error when something has been misstated or incorrectly designated, as in the case sub judice.
 {¶ 26} I am well aware that a trial court's designation of an entry is not controlling and that the content of the entry determines its nature. In this case, the trial court included a footnote that clearly expresses the purpose of the entry as correcting a clerical mistake.1 However, the term "modification" is clearly *Page 226 
improper, and it is important to stress the fact that final judgments are just that: final, sacrosanct, and inviolable. Final orders may be appealed, they may be corrected pursuant to Civ.R. 60(A), or relief may be granted under appropriate circumstances as specifically permitted by Civ.R. 60(B). But there is no provision for modification of a final entry, and courts should not create a perception that modification is permissible outside of these remedies.
 {¶ 27} Furthermore, "[d]uring the pendency of an appeal, such mistakes may be so corrected before the appeal is docketed in the appellate court, and thereafter while the appeal is pending may be so corrected with leave of the appellate court." Civ.R. 60(A). In the case sub judice, leave to correct the entry was neither requested of this court, nor authorized. Therefore, the correcting entry in the trial court was improperly entered and is a nullity.
 {¶ 28} It is therefore necessary to consider and rule on appellants' fourth assignment of error. Accordingly, I would sustain the fourth assignment of error and remand the cause to the trial court for further proceedings.
1 The trial court entered as a corrective entry a complete restatement of the original entry with the properly corrected language. I would suggest that a better procedure would be for the corrective entry (entry nunc pro tunc) to state only what was corrected without unnecessarily repeating the entire entry. Repeating the entire entry requires any interested party to examine the entire corrective entry in order to determine what, if anything, was actually changed and to guarantee that nothing that was originally stated correctly has since been improperly restated.